PER CURIAM.
We affirm the denial of appellant’s untimely post-conviction motion. A petition for writ of habeas corpus may not be used as a substitute for a rule 3.850 motion. See Baker v. State, 878 So.2d 1236, 1241 (Fla.2004); Fla. R.Crim. P. 3.850(Z). As to appellant’s claim that the sentencing court believed that it was required to sentence appellant to the statutory maximum once it concluded that he was a habitual felony offender, see Burdick v. State, 594 So.2d 267 (Fla.1992), appellant fails to show manifest injustice that merits relaxing the pro-eedural bars. Cf. Johnson v. State, 9 So.3d 640 (Fla. 4th DCA 2009); Prince v. State, 98 So.3d 768 (Fla. 4th DCA 2012).

Affirmed.

POLEN, GROSS and CONNER, JJ., concur.